Exhibit 10.1

 

EXAR CORPORATION

2014 EQUITY INCENTIVE PLAN

 

1.     PURPOSE OF PLAN

 

The purpose of this Exar Corporation 2014 Equity Incentive Plan (this “Plan”) of
Exar Corporation, a Delaware corporation (the “Company”), is to promote the
success of the Company and to increase stockholder value by providing for the
grant of stock and other equity awards to attract, motivate, retain and reward
selected employees and other eligible persons.

 

2.     ELIGIBILITY

 

The Administrator (as such term is defined in Section 3.1) may grant Awards (as
such term is defined in Section 5.1) under this Plan only to those persons that
the Administrator determines to be Eligible Persons. An “Eligible Person” is any
person who is either: (a) an officer (whether or not a director) or employee of
the Company or one of its Subsidiaries; (b) a director of the Company or one of
its Subsidiaries; or (c) an individual consultant or advisor who renders or has
rendered bona fide services (other than services in connection with the offering
or sale of securities of the Company or one of its Subsidiaries in a
capital-raising transaction or as a market maker or promoter of securities of
the Company or one of its Subsidiaries) to the Company or one of its
Subsidiaries and who is selected to participate in this Plan by the
Administrator; provided, however, that a person who is otherwise an Eligible
Person under clause (c) above may participate in this Plan only if such
participation would not adversely affect either the Company’s eligibility to use
Form S-8 to register under the Securities Act of 1933, as amended (the
“Securities Act”), the offering and sale of shares issuable under this Plan by
the Company or the Company’s compliance with any other applicable laws. An
Eligible Person who has been granted an Award (a “Participant”) may, if
otherwise eligible, be granted additional Awards if the Administrator shall so
determine. As used herein, “Subsidiary” means any corporation or other entity a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Company; and “Board” means the Board of Directors
of the Company.

 

3.     PLAN ADMINISTRATION

 

 

3.1

The Administrator. This Plan shall be administered by and all Awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by Section 157(c) of the Delaware General Corporation Law and
any other applicable law, to one or more officers of the Company, its powers
under this Plan (a) to designate the officers and employees of the Company and
its Subsidiaries who will receive grants of Awards under this Plan within
pre-approved guidelines, and (b) to determine the number of shares subject to,
and the other terms and conditions of, such Awards within pre-approved
guidelines. The Board may delegate different levels of authority to different
committees with administrative and grant authority under this Plan. Unless
otherwise provided in the Bylaws of the Company or the applicable charter of any
Administrator: (a) a majority of the members of the acting Administrator shall
constitute a quorum, and (b) the vote of a majority of the members present
assuming the presence of a quorum or the unanimous written consent of the
members of the Administrator shall constitute action by the acting
Administrator.

  

 
1

--------------------------------------------------------------------------------

 

 

To the extent required by any applicable listing agency, this Plan shall be
administered by a committee composed entirely of “independent directors” (within
the meaning of the applicable listing agency). With respect to Awards intended
to satisfy the requirements for “performance-based compensation” under Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), this Plan
shall be administered by a committee consisting solely of two or more “outside
directors” (as this requirement is applied under Section 162(m) of the Code);
provided, however, that the failure to satisfy such requirement shall not affect
the validity of the action of any committee otherwise duly authorized and acting
in the matter. Award grants, and transactions in or involving Awards, intended
to be exempt under Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), must be duly and timely authorized by the Board or
a committee consisting solely of two or more “non-employee directors” (as this
requirement is applied under Rule 16b-3 promulgated under the Exchange Act).

 

 

3.2

Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of Awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within the authority delegated to that committee or person(s)), including,
without limitation, the authority to:

 

 

(a)

determine eligibility and, from among those persons determined to be eligible,
the particular Eligible Persons who will receive an Award under this Plan;

 

 

(b)

grant Awards to Eligible Persons, determine the price at which securities will
be offered or awarded and the number of securities to be offered or awarded to
any eligible persons, determine the other specific terms and conditions of such
Awards consistent with the express limits of this Plan, establish the
installments (if any) in which such Awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance targets, and establish the events of
termination or reversion of such Awards;

 

 

(c)

approve the forms of Award Agreements (which need not be identical either as to
type of Award and/or among Participants);

  

 
2

--------------------------------------------------------------------------------

 

 

 

(d)

construe and interpret this Plan and any agreements defining the rights and
obligations of the Company, its Subsidiaries, and Participants under this Plan,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan or the Awards
granted under this Plan;

 

 

(e)

cancel, modify, or waive the Company’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding Awards, subject to any
required consent under Section 8.6.5;

 

 

(f)

accelerate or extend the vesting or exercisability or extend the term of any or
all such outstanding Awards (in the case of Options or SARs, within the maximum
ten-year term of such Awards) in such circumstances as the Administrator may
deem appropriate (including, without limitation, in connection with a
termination of employment or services or other events of a personal nature)
subject to any required consent under Section 8.6.5;

 

 

(g)

adjust the number of shares of Common Stock subject to any Award, adjust the
price of any or all outstanding Awards or otherwise change previously imposed
terms and conditions, in such circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4 and 8.6 (and subject to the no
repricing provision below);

 

 

(h)

determine the date of grant of an Award, which may be a designated date after
but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an Award shall be the date
upon which the Administrator took the action granting an Award);

 

 

(i)

determine whether, and the extent to which, adjustments are required pursuant to
Section 7 hereof and authorize the termination, conversion, substitution or
succession of Awards upon the occurrence of an event of the type described in
Section 7;

 

 

(j)

acquire or settle (subject to Sections 7 and 8.6) rights under Awards in cash,
stock of equivalent value, or other consideration (subject to the no repricing
provision below); and

 

 

(k)

determine the Fair Market Value of the Common Stock or Awards under this Plan
from time to time and/or the manner in which such value will be determined.

 

Notwithstanding the foregoing and except for an adjustment pursuant to Section
7.1 or a repricing approved by stockholders, in no case may the Administrator
(1) amend an outstanding Option or SAR to reduce the exercise price or base
price of such Option or SAR, (2) cancel, exchange, or surrender an outstanding
Option or SAR in exchange for cash or other Awards for the purpose of repricing
such Option or SAR, or (3) cancel, exchange, or surrender an outstanding Option
or SAR in exchange for an Option or SAR with an exercise or base price that is
less than the exercise or base price of the original Option or SAR.

  

 
3

--------------------------------------------------------------------------------

 

 

3.3          Binding Determinations. Any action taken by, or inaction of, the
Company, any Subsidiary, or the Administrator relating or pursuant to this Plan
and within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons. Neither the Board nor any Board committee, nor any member
thereof or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with this Plan (or any Award made under this Plan), and all such
persons shall be entitled to indemnification and reimbursement by the Company in
respect of any claim, loss, damage, costs or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

 

3.4          Reliance on Experts. In making any determination or in taking or
not taking any action under this Plan, the Administrator may obtain and may rely
upon the advice of experts, including employees and professional advisors to the
Company. No director, officer or agent of the Company or any of its Subsidiaries
shall be liable for any such action or determination taken or made or omitted in
good faith.

 

3.5          Delegation. The Administrator may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company or any of its Subsidiaries or to third parties.

 

4.     SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

 

4.1          Shares Available. Subject to the provisions of Section 7.1, the
capital stock that may be delivered under this Plan shall be shares of the
Company’s authorized but unissued Common Stock and any shares of its Common
Stock held as treasury shares. For purposes of this Plan, “Common Stock” shall
mean the common stock of the Company and such other securities or property as
may become the subject of Awards under this Plan, or may become subject to such
Awards, pursuant to an adjustment made under Section 7.1.

 

4.2          Share Limits. The maximum number of shares of Common Stock that may
be delivered pursuant to Awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of the following:

 

 

(1)

5,170,000 shares of Common Stock, plus

 

 

(2)

the number of any shares subject to stock options granted under the Company’s
2006 Equity Incentive Plan (the “2006 Plan”) or the Sipex Corporation 2006
Equity Incentive Plan (the “Sipex 2006 Plan”) and outstanding on the date of
stockholder approval of this Plan (the “Stockholder Approval Date”) which
expire, or for any reason are cancelled or terminated, after the Stockholder
Approval Date without being exercised, plus

 

 

(3)

the number of any shares subject to restricted stock and restricted stock unit
awards granted under the 2006 Plan or the Sipex 2006 Plan that are outstanding
and unvested on the Stockholder Approval Date that are forfeited, terminated,
cancelled or otherwise reacquired by the Company without having become vested.

  

 
4

--------------------------------------------------------------------------------

 

 

Shares issued in respect of any Full-Value Award granted under this Plan shall
be counted against the foregoing Share Limit as 2.0 shares for every one share
issued in connection with such Award. (For example, if a stock bonus of 100
shares of Common Stock is granted under this Plan, 200 shares shall be charged
against the Share Limit in connection with that Award.)  For this purpose, a
“Full-Value Award” means any Award under this Plan that is not an Option or SAR
grant.

 

The following limits also apply with respect to Awards granted under this Plan:

 

(a)          The maximum number of shares of Common Stock that may be delivered
pursuant to Options qualified as incentive stock options granted under this Plan
is 5,170,000 shares.

 

(b)          The maximum number of shares of Common Stock subject to those
Options and SARs that are granted during any calendar year to any Participant
under this Plan is 500,000 shares.

 

(c)          Additional limits with respect to Performance-Based Awards are set
forth in Section 5.2.3.

 

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

 

4.3          Awards Settled in Cash, Reissue of Awards and Shares. Except as
provided in the next sentence, shares that are subject to or underlie Awards
granted under this Plan which expire or for any reason are cancelled or
terminated, are forfeited, fail to vest, or for any other reason are not paid or
delivered under this Plan shall again be available for subsequent Awards under
this Plan. Shares that are exchanged by a Participant or withheld by the Company
as full or partial payment in connection with any Option or SAR granted under
this Plan, as well as any shares exchanged by a Participant or withheld by the
Company or one of its Subsidiaries to satisfy the tax withholding obligations
related to any Option or SAR granted under this Plan, shall not be available for
subsequent Awards under this Plan. Shares that are exchanged by a Participant or
withheld by the Company as full or partial payment in connection with any
Full-Value Award granted under this Plan, as well as any shares exchanged by a
Participant or withheld by the Company or one of its Subsidiaries to satisfy the
tax withholding obligations related to any Full-Value Award granted under this
Plan, shall be available for subsequent Awards under this Plan, provided that
any one (1) share so exchanged or withheld in connection with any Full-Value
Award shall be credited as two (2) shares when determining the number of shares
that shall again become available for subsequent Awards under this Plan if, upon
grant, the shares underlying the related Full-Value Award were counted as two
(2) shares against the Share Limit. To the extent that an Award granted under
this Plan is settled in cash or a form other than shares of Common Stock, the
shares that would have been delivered had there been no such cash or other
settlement shall not be counted against the shares available for issuance under
this Plan. In the event that shares of Common Stock are delivered in respect of
a dividend equivalent right granted under this Plan, the number of shares
delivered with respect to the Award shall be counted against the share limits of
this Plan (including, for purposes of clarity, the limits of Section 4.2 of this
Plan). (For purposes of clarity, if 1,000 dividend equivalent rights are granted
and outstanding when the Company pays a dividend, and 50 shares are delivered in
payment of those rights with respect to that dividend, 100 shares (after giving
effect to the Full-Value Award premium counting rules) shall be counted against
the share limits of this Plan). To the extent that shares of Common Stock are
delivered pursuant to the exercise of an Option or SAR granted under this Plan,
the number of underlying shares as to which the exercise related shall be
counted against the applicable share limits under Section 4.2, as opposed to
only counting the shares issued. (For purposes of clarity, if a SAR relates to
100,000 shares and is exercised at a time when the payment due to the
Participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Section 4.2 with respect to such exercise.) Refer
to Section 8.10 for application of the foregoing share limits with respect to
assumed awards. The foregoing adjustments to the share limits of this Plan are
subject to any applicable limitations under Section 162(m) of the Code with
respect to Awards intended as performance-based compensation thereunder.

  

 
5

--------------------------------------------------------------------------------

 

 

 

4.4

Reservation of Shares; No Fractional Shares; Minimum Issue. The Company shall at
all times reserve a number of shares of Common Stock sufficient to cover the
Company’s obligations and contingent obligations to deliver shares with respect
to Awards then outstanding under this Plan (exclusive of any dividend equivalent
obligations to the extent the Company has the right to settle such rights in
cash). No fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
Awards under this Plan. The Administrator may from time to time impose a limit
(of not greater than 100 shares) on the minimum number of shares that may be
purchased or exercised as to Awards granted under this Plan unless (as to any
particular Award) the total number purchased or exercised is the total number at
the time available for purchase or exercise under the Award.

 

5.     AWARDS

 

 

5.1

Type and Form of Awards. The Administrator shall determine the type or types of
Award(s) to be made to each selected Eligible Person. The types of “Awards” that
may be granted under this Plan include stock options (“Options”), stock
appreciation rights (“SARs”) and the awards identified in Section 5.1.4. Awards
may be granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Company or one of its Subsidiaries.

 

5.1.1     Stock Options. An Option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An Option may be intended as an “incentive
stock option” within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an Option not intended to be an ISO). The Award
Agreement for an Option will indicate if the Option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each Option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each Option shall be not less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant of the Option. When an
Option is exercised, the exercise price for the shares to be purchased shall be
paid in full in any method permitted by the Administrator consistent with
Section 5.5.

  

 
6

--------------------------------------------------------------------------------

 

 

5.1.2     Additional Rules Applicable to ISOs. To the extent that the aggregate
Fair Market Value (determined at the time of grant of the applicable Option) of
stock with respect to which ISOs first become exercisable by a Participant in
any calendar year exceeds $100,000, taking into account both Common Stock
subject to ISOs under this Plan and stock subject to ISOs under all other plans
of the Company or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such Options shall be
treated as nonqualified stock options. In reducing the number of Options treated
as ISOs to meet the $100,000 limit, the most recently granted Options shall be
reduced first. To the extent a reduction of simultaneously granted Options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Company or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Company and ending with the subsidiary in question).
There shall be imposed in any Award Agreement relating to ISOs such other terms
and conditions as from time to time are required in order that the Option be an
“incentive stock option” as that term is defined in Section 422 of the Code. No
ISO may be granted to any person who, at the time the Option is granted, owns
(or is deemed to own under Section 424(d) of the Code) shares of outstanding
Common Stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, unless the exercise price of such Option is at
least 110% of the Fair Market Value of the stock subject to the Option and such
Option by its terms is not exercisable after the expiration of five years from
the date such Option is granted.

 

5.1.3     Stock Appreciation Rights. A SAR is a right to receive a payment, in
cash and/or Common Stock, equal to the excess of the Fair Market Value of a
specified number of shares of Common Stock on the date the SAR is exercised over
the “base price” of the SAR, which base price shall be set forth in the
applicable Award Agreement and shall be not less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant of the SAR. The maximum
term of a SAR shall be ten (10) years.

  

 
7

--------------------------------------------------------------------------------

 

 

5.1.4     Other Awards; Dividend Equivalent Rights. The other types of Awards
that may be granted under this Plan include: (a) stock bonuses, restricted
stock, performance stock, stock units, phantom stock or similar rights to
purchase or acquire shares, whether at a fixed or variable price or ratio
related to the Common Stock, upon the passage of time, the occurrence of one or
more events, or the satisfaction of performance criteria or other conditions, or
any combination thereof; (b) any similar securities with a value derived from
the value of or related to the Common Stock and/or returns thereon; or (c) cash
Awards. Dividend equivalent rights may be granted as a separate Award or in
connection with another Award under this Plan; provided, however, that dividend
equivalent rights may not be granted in connection with an Option or SAR granted
under this Plan. In addition, any dividends and/or dividend equivalents as to
the unvested portion of an Award of restricted stock that is subject to
performance-based vesting requirements or the unvested portion of an Award of
stock units that is subject to performance-based vesting requirements will be
subject to termination and forfeiture to the same extent as the corresponding
portion of the Award to which they relate.

 

 

5.2

Section 162(m) Performance-Based Awards. Without limiting the generality of the
foregoing, any of the types of Awards listed in Section 5.1.4 above may be, and
Options and SARs granted to officers and employees (“Qualifying Options” and
“Qualifying SARS,” respectively) typically will be, granted as Awards intended
to satisfy the requirements for “performance-based compensation” within the
meaning of Section 162(m) of the Code (“Performance-Based Awards”). The grant,
vesting, exercisability or payment of Performance-Based Awards may depend (or,
in the case of Qualifying Options or Qualifying SARs, may also depend) on the
degree of achievement of one or more performance goals relative to a
pre-established targeted level or levels using one or more of the Business
Criteria set forth below (on an absolute or relative (including, without
limitation, relative to the performance of other companies or upon comparisons
of any of the indicators of performance relative to other companies) basis) for
the Company on a consolidated basis or for one or more of the Company’s
subsidiaries, segments, divisions or business units, or any combination of the
foregoing. Any Qualifying Option or Qualifying SAR shall be subject only to the
requirements of Section 5.2.1 and 5.2.3 in order for such Award to satisfy the
requirements for performance-based compensation under Section 162(m) of the
Code. Any other Performance-Based Award shall be subject to all of the following
provisions of this Section 5.2.

 

5.2.1     Class; Administrator. The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Company or one of its Subsidiaries. The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for Awards that are
intended as performance-based compensation under Section 162(m) of the Code.

  

 
8

--------------------------------------------------------------------------------

 

 

5.2.2     Performance Goals. The specific performance goals for
Performance-Based Awards (other than Qualifying Options and Qualifying SARs)
shall be, on an absolute or relative basis, established based on one or more of
the following business criteria (“Business Criteria”) as selected by the
Administrator in its sole discretion: earnings per share, cash flow (which means
cash and cash equivalents derived from either net cash flow from operations or
net cash flow from operations, financing and investing activities), stock price,
total stockholder return, gross revenue, revenue growth, operating income
(before or after taxes), net earnings (before or after interest, taxes,
depreciation and/or amortization), return on equity or on assets or on net
investment, cost containment or reduction, or any combination thereof. These
terms are used as applied under generally accepted accounting principles or in
the financial reporting of the Company or of its Subsidiaries. To qualify Awards
as performance-based under Section 162(m), the applicable Business Criterion (or
Business Criteria, as the case may be) and specific performance goal or goals
must be established and approved by the Administrator during the first 90 days
of the performance period (and, in the case of performance periods of less than
one year, in no event after 25% or more of the performance period has elapsed)
and while performance relating to such goal(s) remains substantially uncertain
within the meaning of Section 162(m) of the Code. The terms of the
Performance-Based Awards may specify the manner, if any, in which performance
goals shall be adjusted to mitigate the unbudgeted impact of material, unusual
or nonrecurring gains and losses, accounting changes or other items specified by
the Administrator at the time of establishing the goals. The applicable
performance measurement period may not be less than three months nor more than
10 years.

 

5.2.3     Form of Payment; Maximum Performance-Based Award. Awards under this
Section 5.2 may be paid in cash or shares of Common Stock or any combination
thereof. Grants of Qualifying Options and Qualifying SARs to any one Participant
in any one calendar year shall be subject to the limit set forth in Section
4.2(b). The maximum number of shares of Common Stock which may be subject to
Performance-Based Awards (including Performance-Based Awards payable in shares
of Common Stock and Performance-Based Awards payable in cash where the amount of
cash payable upon or following vesting of the Award is determined with reference
to the Fair Market Value of a share of Common Stock at such time) that are
granted to any one Participant in any one calendar year shall not exceed 500,000
shares (counting such shares on a one-for-one basis for this purpose), either
individually or in the aggregate, subject to adjustment as provided in Section
7.1; provided that this limit shall not apply to Qualifying Options and
Qualifying SARs (which are covered by the limit of Section 4.2(b)). The
aggregate amount of compensation to be paid to any one Participant in respect of
all Performance-Based Awards payable only in cash (excluding cash Awards covered
by the preceding sentence where the cash payment is determined with reference to
the Fair Market Value of a share of Common Stock upon or following the vesting
of the Award) and granted to that Participant in any one calendar year shall not
exceed $4,000,000. Awards that are cancelled during the year shall be counted
against these limits to the extent required by Section 162(m) of the Code.

 

5.2.4     Certification of Payment. Before any Performance-Based Award under
this Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and
to the extent required to qualify the Award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.

  

 
9

--------------------------------------------------------------------------------

 

 

5.2.5     Reservation of Discretion. The Administrator will have the discretion
to determine the restrictions or other limitations of the individual Awards
granted under this Section 5.2 including the authority to reduce Awards, payouts
or vesting or to pay no Awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.

 

5.2.6     Expiration of Grant Authority. As required pursuant to Section 162(m)
of the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new Awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Company’s stockholders that occurs in the fifth year following the year
in which the Company’s stockholders first approve this Plan, subject to any
subsequent extension that may be approved by stockholders.

 

5.3          Award Agreements. Each Award shall be evidenced by either (1) a
written Award Agreement in a form approved by the Administrator and executed by
the Company by an officer duly authorized to act on its behalf, or (2) an
electronic notice of Award grant in a form approved by the Administrator and
recorded by the Company (or its designee) in an electronic recordkeeping system
used for the purpose of tracking Award grants under this Plan generally (in each
case, an “Award Agreement”), as the Administrator may provide and, in each case
and if required by the Administrator, executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the
Administrator may require. The Administrator may authorize any officer of the
Company (other than the particular Award recipient) to execute any or all Award
Agreements on behalf of the Company. The Award Agreement shall set forth the
material terms and conditions of the Award as established by the Administrator
consistent with the express limitations of this Plan.

 

 

5.4

Deferrals and Settlements. Payment of Awards may be in the form of cash, Common
Stock, other Awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit Participants to elect to defer the issuance of shares or
the settlement of Awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.

 

 

5.5

Consideration for Common Stock or Awards. The purchase price for any Award
granted under this Plan or the Common Stock to be delivered pursuant to an
Award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

  

 
10

--------------------------------------------------------------------------------

 

 

 

●

services rendered by the recipient of such Award;

 

 

●

cash, check payable to the order of the Company, or electronic funds transfer;

 

 

●

notice and third party payment in such manner as may be authorized by the
Administrator;

 

 

●

the delivery of previously owned shares of Common Stock;

 

 

●

by a reduction in the number of shares otherwise deliverable pursuant to the
Award; or

 

 

●

subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of Awards.

 

In no event shall any shares newly-issued by the Company be issued for less than
the minimum lawful consideration for such shares or for consideration other than
consideration permitted by applicable state law. Shares of Common Stock used to
satisfy the exercise price of an Option shall be valued at their Fair Market
Value on the date of exercise. The Company will not be obligated to deliver any
shares unless and until it receives full payment of the exercise or purchase
price therefor and any related withholding obligations under Section 8.5 and any
other conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable Award Agreement, the Administrator may at
any time eliminate or limit a Participant’s ability to pay the purchase or
exercise price of any Award or shares by any method other than cash payment to
the Company.

 

 

5.6

Definition of Fair Market Value. For purposes of this Plan, “Fair Market Value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the closing price (in regular trading) for a share of Common
Stock on the New York Stock Exchange (the “Exchange”) for the date in question
or, if no sales of Common Stock were reported on the Exchange on that date, the
closing price (in regular trading) for a share of Common Stock on the Exchange
for the next preceding day on which sales of Common Stock were reported on the
Exchange. The Administrator may, however, provide with respect to one or more
Awards that the Fair Market Value shall equal the closing price (in regular
trading) for a share of Common Stock on the Exchange on the last trading day
preceding the date in question or the average of the high and low trading prices
of a share of Common Stock on the Exchange for the date in question or the most
recent trading day. If the Common Stock is no longer listed or is no longer
actively traded on the Exchange as of the applicable date, the Fair Market Value
of the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of the Award in the circumstances. The Administrator
also may adopt a different methodology for determining Fair Market Value with
respect to one or more Awards if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular Award(s) (for example, and without limitation, the Administrator may
provide that Fair Market Value for purposes of one or more Awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).

  

 
11

--------------------------------------------------------------------------------

 

 

 

5.7

Transfer Restrictions.

 

5.7.1     Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.7 or required by applicable law: (a)
all Awards are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) Awards shall be exercised only by the Participant; and (c) amounts payable
or shares issuable pursuant to any Award shall be delivered only to (or for the
account of) the Participant.

 

5.7.2     Exceptions. The Administrator may permit Awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).

 

5.7.3     Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

 

 

(a)

transfers to the Company (for example, in connection with the expiration or
termination of the Award),

 

 

(b)

the designation of a beneficiary to receive benefits in the event of the
Participant’s death or, if the Participant has died, transfers to or exercise by
the Participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,     

 

 

(c)

subject to any applicable limitations on ISOs, transfers to a family member (or
former family member) pursuant to a domestic relations order if approved or
ratified by the Administrator,

 

 

(d)

if the Participant has suffered a disability, permitted transfers or exercises
on behalf of the Participant by his or her legal representative, or

 

 

(e)

the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Administrator.

  

 
12

--------------------------------------------------------------------------------

 

 

 

5.8

International Awards. One or more Awards may be granted to Eligible Persons who
provide services to the Company or one of its Subsidiaries outside of the United
States. Any Awards granted to such persons may be granted pursuant to the terms
and conditions of any applicable sub-plans, if any, appended to this Plan and
approved by the Administrator.

 

6.     EFFECT OF TERMINATION OF SERVICE ON AWARDS

 

 

6.1

General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each Award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of Award. If the Participant is not an employee of the
Company or one of its Subsidiaries and provides other services to the Company or
one of its Subsidiaries, the Administrator shall be the sole judge for purposes
of this Plan (unless a contract or the Award Agreement otherwise provides) of
whether the Participant continues to render services to the Company or one of
its Subsidiaries and the date, if any, upon which such services shall be deemed
to have terminated.

 

 

6.2

Events Not Deemed Terminations of Service. Unless the express policy of the
Company or one of its Subsidiaries, or the Administrator, otherwise provides,
the employment relationship shall not be considered terminated in the case of
(a) sick leave, (b) military leave, or (c) any other leave of absence authorized
by the Company or one of its Subsidiaries, or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Company or one of
its Subsidiaries on an approved leave of absence, continued vesting of the Award
while on leave from the employ of the Company or one of its Subsidiaries may be
suspended until the employee returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall an
Award be exercised after the expiration of the term set forth in the applicable
Award Agreement.

 

 

6.3

Effect of Change of Subsidiary Status. For purposes of this Plan and any Award,
if an entity ceases to be a Subsidiary of the Company a termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Company or another Subsidiary that continues
as such after giving effect to the transaction or other event giving rise to the
change in status unless the Subsidiary that is sold, spun-off or otherwise
divested (or its successor or a direct or indirect parent of such Subsidiary or
successor) assumes the Eligible Person’s Award(s) in connection with such
transaction.

  

 
13

--------------------------------------------------------------------------------

 

 

7.     ADJUSTMENTS; ACCELERATION

 

7.1          Adjustments. Subject to Section 7.2, upon (or, as may be necessary
to effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation,
conversion or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock; or any
exchange of Common Stock or other securities of the Company, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
then the Administrator shall equitably and proportionately adjust (1) the number
and type of shares of Common Stock (or other securities) that thereafter may be
made the subject of Awards (including the specific share limits, maximums and
numbers of shares set forth elsewhere in this Plan), (2) the number, amount and
type of shares of Common Stock (or other securities or property) subject to any
outstanding Awards, (3) the grant, purchase, or exercise price (which term
includes the base price of any SAR or similar right) of any outstanding Awards,
and/or (4) the securities, cash or other property deliverable upon exercise or
payment of any outstanding Awards, in each case to the extent necessary to
preserve (but not increase) the level of incentives intended by this Plan and
the then-outstanding Awards.

 

Unless otherwise expressly provided in the applicable Award Agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Company as an entirety, the
Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based Awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based Awards.

 

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A of the Code and Section 162(m) of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

  

 
14

--------------------------------------------------------------------------------

 

 

7.2          Corporate Transactions - Assumption and Termination of Awards. Upon
the occurrence of any of the following: any merger, combination, consolidation,
conversion or other reorganization in connection with which the Company does not
survive (or does not survive as a public company in respect of its Common
Stock); any exchange of Common Stock or other securities of the Company in
connection with which the Company does not survive (or does not survive as a
public company in respect of its Common Stock); a sale of all or substantially
all the business, stock or assets of the Company in connection with which the
Company does not survive (or does not survive as a public company in respect of
its Common Stock); a dissolution of the Company; or any other event in which the
Company does not survive (or does not survive as a public company in respect of
its Common Stock); then the Administrator may make provision for a cash payment
in settlement of, or for the termination, assumption, substitution or exchange
of any or all outstanding share-based Awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based Awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event. Upon the occurrence of any event described in the preceding sentence,
then, unless the Administrator has made a provision for the substitution,
assumption, exchange or other continuation or settlement of the Award or the
Award would otherwise continue in accordance with its terms in the
circumstances: (1) unless otherwise provided in the applicable Award Agreement,
each then-outstanding Option and SAR shall become fully vested,  all shares of
restricted stock then outstanding shall fully vest free of restrictions, and
each other Award granted under this Plan that is then outstanding shall become
payable to the holder of such Award; and (2) each Award shall terminate upon the
related event; provided that the holder of an Option or SAR shall be given
reasonable advance notice of the impending termination and a reasonable
opportunity to exercise his or her outstanding vested Options and SARs (after
giving effect to any accelerated vesting required in the circumstances) in
accordance with their terms before the termination of such Awards (except that
in no case shall more than ten days’ notice of the impending termination be
required and any acceleration of vesting and any exercise of any portion of an
Award that is so accelerated may be made contingent upon the actual occurrence
of the event).

 

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable Award Agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any Award or Awards as and to the extent
determined by the Administrator in the circumstances.

 

The Administrator may adopt such valuation methodologies for outstanding Awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of Options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the Award.

 

In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the Participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration and/or
termination to occur immediately prior to the applicable event and, in such
circumstances, will reinstate the original terms of the Award if an event giving
rise to an acceleration and/or termination does not occur.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

  

 
15

--------------------------------------------------------------------------------

 

 

 

7.3

Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 by express provision in the Award Agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
Award Agreement or otherwise, in such circumstances as the Administrator may
approve. The portion of any ISO accelerated in connection with an event referred
to in Section 7.2 (or such other circumstances as may trigger accelerated
vesting of the Award) shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the Option shall be exercisable as a nonqualified
stock option under the Code.

 

8.     OTHER PROVISIONS

 

 

8.1

Compliance with Laws. This Plan, the granting and vesting of Awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, and/or the
payment of money under this Plan or under Awards are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law and federal margin requirements) and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Company or one of its Subsidiaries, provide such assurances
and representations to the Company or one of its Subsidiaries as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

 

 

8.2

No Rights to Award. No person shall have any claim or rights to be granted an
Award (or additional Awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

 

 

8.3

No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any Award) shall confer upon any Eligible Person
or other Participant any right to continue in the employ or other service of the
Company or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Company or one of its
Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an Award Agreement.

 

 

8.4

Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Company, and no special or separate reserve, fund
or deposit shall be made to assure payment of such Awards. No Participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Company or one of its Subsidiaries by reason of any
Award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Company or one of
its Subsidiaries and any Participant, beneficiary or other person. To the extent
that a Participant, beneficiary or other person acquires a right to receive
payment pursuant to any Award hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.

  

 
16

--------------------------------------------------------------------------------

 

 

 

8.5

Tax Withholding. Upon any exercise, vesting, or payment of any Award, or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an ISO prior to satisfaction of the holding period requirements of Section 422
of the Code, or upon any other tax withholding event with respect to any Award,
the Company or one of its Subsidiaries shall have the right at its option to:

 

(a)          require the Participant (or the Participant’s personal
representative or beneficiary, as the case may be) to pay or provide for payment
of at least the minimum amount of any taxes which the Company or one of its
Subsidiaries may be required to withhold with respect to such Award event or
payment; or

 

(b)          deduct from any amount otherwise payable in cash (whether related
to the Award or otherwise) to the Participant (or the Participant’s personal
representative or beneficiary, as the case may be) the minimum amount of any
taxes which the Company or one of its Subsidiaries may be required to withhold
with respect to such Award event or payment.

 

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the Award or thereafter) to the Participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Company reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. 

 

8.6     Effective Date, Termination and Suspension, Amendments.

 

8.6.1     Effective Date. This Plan is effective as of June 26, 2014, the date
of its approval by the Board (the “Effective Date”). This Plan shall be
submitted for and subject to stockholder approval no later than twelve months
after the Effective Date, and no Awards shall be granted under this Plan unless
and until such stockholder approval is obtained. Unless earlier terminated by
the Board, this Plan shall terminate at the close of business on the day before
the tenth anniversary of the Effective Date, subject to any extension that may
be approved by the Board and stockholders. After the termination of this Plan
either upon such stated expiration date or its earlier termination by the Board,
no additional Awards may be granted under this Plan, but previously granted
Awards (and the authority of the Administrator with respect thereto, including
the authority to amend such Awards) shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of this Plan.

  

 
17

--------------------------------------------------------------------------------

 

 

8.6.2     Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No Awards
may be granted during any period that the Board suspends this Plan.

 

8.6.3     Stockholder Approval. To the extent then required by applicable law or
any applicable listing agency or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan, or deemed necessary
or advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.

 

8.6.4     Amendments to Awards. Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on Awards to Participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a Participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of Awards. Any amendment or other action that would constitute a
repricing of an Award is subject to the limitations set forth in Section 3.2.

 

8.6.5     Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or amendment of any outstanding Award Agreement
shall, without written consent of the Participant, affect in any manner
materially adverse to the Participant any rights or benefits of the Participant
or obligations of the Company under any Award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

 

 

8.7

Privileges of Stock Ownership. Except as otherwise expressly authorized by the
Administrator, a Participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the Participant. Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

 

 

8.8

Governing Law; Construction; Severability.

 

 

8.8.1

Choice of Law. This Plan, the Awards, all documents evidencing Awards and all
other related documents shall be governed by, and construed in accordance with
the laws of the State of Delaware.

  

 
18

--------------------------------------------------------------------------------

 

 

 

8.8.2

Severability. If a court of competent jurisdiction holds any provision invalid
and unenforceable, the remaining provisions of this Plan shall continue in
effect.

 

 

8.8.3

Plan Construction.

 

(a)          Rule 16b-3. It is the intent of the Company that the Awards and
transactions permitted by Awards be interpreted in a manner that, in the case of
Participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the Award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Company shall have no liability
to any Participant for Section 16 consequences of Awards or events under Awards
if an Award or event does not so qualify.

 

(b)          Section 162(m). Awards under Section 5.1.4 to persons described in
Section 5.2 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options and Qualifying SARs granted to persons
described in Section 5.2, that are approved by a committee composed solely of
two or more outside directors (as this requirement is applied under Section
162(m) of the Code) shall be deemed to be intended as performance-based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the Award. It is the
further intent of the Company that (to the extent the Company or one of its
Subsidiaries or Awards under this Plan may be or become subject to limitations
on deductibility under Section 162(m) of the Code) any such Awards and any other
Performance-Based Awards under Section 5.2 that are granted to or held by a
person subject to Section 162(m) will qualify as performance-based compensation
or otherwise be exempt from deductibility limitations under Section 162(m).

 

8.9          Captions. Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.     

 

 

8.10

Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Company or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Company or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The Awards so
granted need not comply with other specific terms of this Plan, provided the
Awards reflect only adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Common Stock in the transaction
and any change in the issuer of the security. Any shares that are delivered and
any Awards that are granted by, or become obligations of, the Company, as a
result of the assumption by the Company of, or in substitution for, outstanding
awards previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Company or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan.

  

 
19

--------------------------------------------------------------------------------

 

 

 

8.11

Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant Awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.

 

 

8.12

No Corporate Action Restriction. The existence of this Plan, the Award
Agreements and the Awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the Company to
make or authorize: (a) any adjustment, recapitalization, reorganization or other
change in the capital structure or business of the Company or any Subsidiary,
(b) any merger, amalgamation, consolidation or change in the ownership of the
Company or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the capital stock (or
the rights thereof) of the Company or any Subsidiary, (d) any dissolution or
liquidation of the Company or any Subsidiary, (e) any sale or transfer of all or
any part of the assets or business of the Company or any Subsidiary, or (f) any
other corporate act or proceeding by the Company or any Subsidiary. No
Participant, beneficiary or any other person shall have any claim under any
Award or Award Agreement against any member of the Board or the Administrator,
or the Company or any employees, officers or agents of the Company or any
Subsidiary, as a result of any such action.

 

 

8.13

Other Company Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to this Plan shall not be
deemed a part of a Participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Company or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, Awards or commitments under any other plans or
arrangements of the Company or its Subsidiaries.

 

 

8.14

Clawback Policy. The Awards granted under this Plan are subject to the terms of
the Company’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of Awards or any
shares of Common Stock or other cash or property received with respect to the
Awards (including any value received from a disposition of the shares acquired
upon payment of the Awards).

 

 

20